—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered September 25, 1997, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s claims, the record shows that he received meaningful representation (see, People v Baldi, 54 NY2d 137; People v Washington, 179 AD2d 1002).
The defendant’s remaining contentions in his supplemental pro se brief are either unpreserved for appellate review or without merit. Ritter, J. P., Altman, H. Miller and Smith, JJ., concur.